Citation Nr: 1340805	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  11-31 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to revision of a June 1994 rating decision denying service connection for chloracne on the grounds that it contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is included in the claims file.

Additional evidence, including VA medical records, was associated with the claims file following the RO's most recent adjudication of the Veteran's appeal in a September 2011 statement of the case.  However, such evidence is not pertinent to the CUE motion on appeal.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2013).

In April 2007, the Veteran raised the issue of whether a previously denied claim for chloracne should be reopened, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The claim for chloracne was previously denied by the RO in a June 1994 rating decision, the Veteran did not appeal that decision, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  The June 1994 rating decision was adequately supported by the evidence then of record and was not undebatably erroneous; the record does not demonstrate that the correct facts, as they were known as of June 1994, were not before the RO, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2013). 

2.  The June 1994 rating decision denying service connection for chloracne was not clearly and unmistakably erroneous.  38 C.F.R. §§ 3.104(a), 3.105(a), 3.307(a)(6), 3.309(e), 20.1403 (1994, 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1994, the RO denied service connection for chloracne.  That rating decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the June 1994 decision.  Therefore, the June 1994 rating decision is final.  38 U.S.C.A. § 7105, 38 C.F.R. §§ 3.104, 20.302, 20.1103.  See also 38 C.F.R. § 3.156(b), (c).  

The Veteran now contends that the June 1994 rating decision contained CUE.

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. §§ 3.104(a), 3.105(a).  If the evidence establishes CUE, the prior decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

A prior decision contains CUE where: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were not correctly applied; (2) the error is "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) such determination of CUE is based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); 38 C.F.R. § 20.1403.

It is important for the Veteran to understand that CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356   (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009) ("Motions alleging clear and unmistakable error ... in a prior decision have also often been referred to as 'claims'").

A CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  

In this case, the Veteran has not met the burden of establishing CUE in the June 1994 rating decision.

The basis of the RO's June 1994 denial of service connection for chloracne was that, although a May 1994 VA examination revealed lesions diagnosed as chloracne, service treatment records did not reflect treatment for chloracne or an acne-related condition.  Furthermore, the RO determined that, while chloracne was a condition presumed to be related to Agent Orange exposure under VA regulations, and while the Veteran was presumed to have been exposed to Agent Orange during his service in Vietnam, such presumption of service connection for chloracne only applied where the condition manifested within nine months of exposure, and the Veteran's chloracne did not manifest within nine months of his departure from Vietnam.

As reflected in a January 2010 statement and in testimony during the Veteran's October 2012 Board hearing, he and his representative assert that the June 1994 rating decision contained CUE on the basis that it denied service connection for chloracne despite the fact that the Veteran had a diagnosis of chloracne, had served in Vietnam during the Vietnam War, and was presumed to have been exposed to Agent Orange in service.  In January 2010, the Veteran's representative also noted a letter dated in December 1994 from the Veteran's treating VA physician indicating the physician's opinion that the Veteran's chloracne was directly related to in-service Agent Orange exposure.

However, any error in how the RO applied VA's presumptive service connection regulations pertaining to chloracne and Agent Orange exposure as they existed at the time of the June 1994 rating decision would not have manifestly changed the outcome had such error not been made.  Under VA regulations at the time of the June 1994 decision, if a veteran was exposed to an herbicide agent, including Agent Orange, during service, chloracne or other acneform disease consistent with chloracne was presumed to be service-connected where such disease became manifest to a degree of 10 percent or more within a year after the last date of exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1994).  Although the RO stated that the presumption of service connection for chloracne only applied where the condition manifested within nine months of exposure, and that the Veteran's chloracne did not manifest within nine months of his departure from Vietnam, the record does not reflect, and the Veteran has not contended, that although chloracne did not manifest within nine months of service, it did manifest within a year of service.  Thus, any error in the RO's application of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) as they existed at the time of the June 1994 rating decision would not have manifestly changed the outcome of the RO's determination had such error not been made, and is therefore not CUE.

Furthermore, the RO based its June 1994 decision on the correctly stated fact that, despite a current diagnosis of chloracne, service treatment records did not reflect treatment for chloracne or an acne-related condition.  Neither the Veteran nor his representative has challenged this finding by the RO, and the record, as it was at the time of the June 1994 decision, reflects that, while the Veteran was diagnosed with chloracne in May 1994, almost 25 years after his separation from service, he was not diagnosed with either chloracne or acneform disease consistent with chloracne either in service or within one year after service.  Moreover, there existed no competent and probative evidence, such as a medical opinion, relating current chloracne to the Veteran's service, or any other such pertinent evidence suggesting a nexus that was known but not before the RO when it issued its June 1994 decision, and neither the Veteran nor his representative has identified any.

To the extent that the Veteran's representative, in the January 2010 statement, suggests that the letter dated in December 1994 from the Veteran's treating VA physician indicating the that the Veteran's chloracne was directly related to in-service Agent Orange exposure was not considered by the RO at the time of the June 1994 decision, the Board notes that this letter, in addition to being dated after the issuance of the June 1994 decision, was first received by VA in April 2007.  As the letter did not exist at the time of, and was not submitted to VA until more than 10 years after, the June 1994 adjudication, it cannot be a basis for CUE in that decision.

In light of the above, the appeal as to whether there was CUE in the June 1994 rating decision must be denied.
Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, the VCAA is not applicable to the issues of CUE.  Baldwin v. Principi, 15 Vet. App. 302 (2001).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the October 2012 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Accordingly, the duty to notify and assist need not be further discussed. 


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


